Case 1:21-cv-00012-JPJ-PMS Document 1-2 Filed 02/24/21 Page1lof3 Pageid#: 6

t

  
   

SS =U

TAZEWELL CIRCUIT COURT
Civil Division
135 COURT STREET, SUITE 202
TAZEWELL VA 24651
(276) 385-1222

     

Summons

To: BIG LOTS STORES, INC. Case No, 185CL21000130-00
R/A: CORPORATION SERVICE CO.

100 SHOCKOE SLIP, FLOOR 2
RICHMOND VA 23219

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.
Done in the name of the Commonwealth of Virginia on, Thursday, January 21, 2021

Clerk of Court: TAMMY B ALLISON

by Kalin

a \ () eet ety CLERK )

Instructions:

Hearing Official:

COOK, TERRENCE SHEA
P O BOX 507
PH:276-963-4332
RICHLANDS VA 24641

Attorney's name:
Case 1:21-cv-00012-JPJ-PMS Document 1-2 Filed 02/24/21 Page 2of3 Pageid#: 7

VIRGINIA: IN THE CIRCUIT COURT OF TAZEWELL COUNTY

CURTIS D. STILTNER,

Plaintiff,

Case No. QL AAZO

v.
BIG LOTS STORES, INC.,

Defendant. Received and filed fo Tazewell County,

Court Clerk’s Office.
Serve: Viele OO aay ot aloe a\ ,
, Time e M.

Big Lots Stores, Inc. ;
R/A: Corporation Service Company patie Cle
100 Shockoe Slip, Floor 2
Richmond, VA 23219

COMPLAINT
Plaintiff, Curtis D. Stiltner, moves for judgment against Defendant, Big Lots
Stores, Inc. (“Big Lots”) on the grounds and in the amount set forth below:

1. On September 11, 2019, the Plaintiff was visiting the Big Lots Store #348, in
Richlands, Virginia, as a customer/patron.

2. While pushing his cart down the cleaning supplies isle, Plaintiff slipped and fell
due to a fluid substance left on the isle floor, which were present without markings or signage,
and he suffered significant injuries.

3. At the time and the place of the incident, it was the duty of Defendant to maintain
walkways within the Big Lots store in a safe condition for the patrons, guarding against those
risks and circumstances reasonably known and expected to exist.

4, Notwithstanding said duties, Defendant was negligent in that they:

a. Failed to ensure patron walkways were free and clear of material and debris
Case 1:21-cv-00012-JPJ-PMS Document 1-2 Filed 02/24/21 Page 30f3 Pageid#: 8

constituting trip, slip or fall hazards; and

b. Failed to bring attention through signage or other manner to those portions of the
patron walkways which were encumbered or damaged, such as to constitute a slip, trip or fall
hazard.

5. As a direct and proximate result, thereof, Plaintiff sustained serious and
permanent injuries, has been prevented from transacting his business, has suffered and will
continue to suffer great pain of body and mind; has sustained permanent disability, deformity;
has incurred and will incur in the future hospital, doctor and related bills in an effort to be cured
of said injuries.

WHEREFORE, Plaintiff demands judgment against the Defendant, in the sum of Two
Hundred-Fifty Thousand Dollars ($250,000.00) in compensatory damages and his costs

expended in this action, all with interest as allowed by law.

CURTIS STILTNER
By Counsel

Terrence Shea Cook (VSB#: 34832)
T. Shea Cook, P.C.

P. O. Box 507

2411 Second Street

Richlands, VA 24641

Phone: (276) 963-4332
Fax: (276) 963-6271

tsheacook@yahoo.com
